IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43118

STATE OF IDAHO,                                  )   2016 Unpublished Opinion No. 374
                                                 )
       Plaintiff-Respondent,                     )   Filed: February 4, 2016
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
SCOTT MICHAEL YORE,                              )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Scott Michael Yore pleaded guilty to five counts of grand theft and/or grand theft by
deception, felony, Idaho Code §§ 18-2403(1), 18-2403(2)(a), 18-2407(1)(b), and five counts of
forgery, felony, I.C. § 18-3601. On each of the five counts of grand theft, the district court
imposed a unified twelve-year sentence, with four years determinate, to run concurrently with
each other. On each of the five counts of forgery, the district court imposed a unified eight-year
sentence, with one year determinate, to run concurrently with each other, but to run
consecutively to the grand theft sentences. The district court suspended the sentences and
retained jurisdiction. Following the period of retained jurisdiction, the district court relinquished
jurisdiction and executed the underlying sentences, but reduced the fixed portion of the grand


                                                 1
theft charges by one year. Yore filed an I.C.R. 35 motion, which the district court denied. Yore
appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting an I.C.R. 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Yore’s I.C.R. 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Yore’s I.C.R.
35 motion is affirmed.




                                                2